Per Curiam.

Plaintiff was not entitled to recover the item of $37.50 for advertising costs for a new position, since, in any event, same might have been incurred in advertising for a new position when her employment terminated at the end of the stated season, in December.
The judgment should be modified by reducing the recovery to the sum of $780, with interest and costs thereon and as modified affirmed, with $25 costs to plaintiff-respondent.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Judgment modified, etc.